Citation Nr: 0107310
Decision Date: 03/12/01	Archive Date: 04/17/01

DOCKET NO. 97-20 579A              DATE MAR 12, 2001

On appeal from the Department of Veterans Affairs Regional Office
in Los Angeles, California

THE ISSUE

Entitlement to an increased evaluation for residuals of a back
injury, currently evaluated as 20 percent disabling.

REPRESENTATION

Appellant represented by: Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

William J. Jefferson, Counsel

REMAND

The veteran had periods of active duty for training in the Marine
Corp Reserves from 1963 through 1965.

In December 2000 the veteran was afforded a personal hearing before
the undersigned member of the Board of Veterans' Appeals, at which
time he testified concerning his low back complaints and symptoms.
At the hearing the veteran indicated that he had been receiving
ongoing treatment for his back symptoms. Those records were not a
part of the claims folder and have as of yet have not been
associated with the record.

Furthermore, the Veterans Claims Assistance Act of 2000, Pub. L.
No. 106-475, 114 Stat. 2096 (2000) redefines the obligations of the
Department of Veterans Affairs (VA) with respect to the duty to
assist. The RO must fully comply with and satisfy the provisions of
this law regarding the duty to assist.

To ensure that VA has met its duty to assist the appellant in
developing the facts pertinent to the claim, the case is REMANDED
to the regional office (RO) for the following development:

1. The RO should obtain the names and addresses of all medical care
providers who treated the veteran for residuals of a back injury
since October 2000. After securing the necessary release, the RO
should obtain these records and associate them with the claims
folder.

2. The veteran should be afforded a VA medical examination of the
lumbosacral spine in order to determine the current severity of his
service-connected residuals of back injury. The examination should
include all appropriate tests and studies to include X- rays and
range of motion studies.

2 - 

3. The RO must review the claims file and ensure that all
notification and development action required by the Veterans Claims
Assistance Act of 2000, Pub. L. No. 106-475 is completed. If any
development is incomplete, appropriate corrective action is to be
implemented.

When the requested development has been accomplished, if the claim
remains in a denied status, the veteran and his representative
should be furnished with a supplemental statement of the case and
afforded a reasonable opportunity to respond thereto.

The appellant has the right to submit additional evidence and
argument on the matter or matters the Board has remanded to the
regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims for additional development or other appropriate
action must be handled in an expeditious manner. See The Veterans'
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 302, 108
Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp. 2000)
(Historical and Statutory Notes). In addition, VBA's Adjudication
Procedure Manual, M21-1, Part IV, directs the ROs to provide
expeditious handling of all cases that have been remanded by the
Board and the Court. See M21-1, Part IV, paras. 8.44-8.45 and
38.02-38-03.

John E, Ormond, Jr. 
Member, Board of Veterans' Appeals.

Under 38 U.S.C.A. 7252 (West 1991 & Supp. 2000), only a decision of
the Board

3 -

of Veterans' Appeals is appealable to the United States Court of
Appeals for Veterans Claims. This remand is in the nature of a
preliminary order and does not constitute a decision of the Board
on the merits of your appeal. 38 C.F.R. 20.1100(b) (2000).

4 - 



